SUPPLEMENTAL OPINION ON DENIAL OF REHEARING MARCH 6, 1995 894 S.W.2d 136 Appeal & error — law of the case — order at issue presented to court in first appeal. — The law of the case doctrine exists to prevent fragmented appeals, particularly when the order at issue was part of the record presented to the court in the appellant’s first appeal. Petition for Rehearing denied. Boswell, Tucker & Brewster, by: Dennis J. Davis, for appellant. Mark S. Cambiano, for appellees. Jack Holt, Jr., Chief Justice. This case was certified to us from the Arkansas Court of Appeals as it was a second appeal following our decision in McDonald’s Corp. v. Hawkins, 315 Ark. 487, 868 S.W.2d 78 (1994). In the first appeal, notice of which was filed on March 15, 1993, the appellant, McDonald’s Corporation, appealed from the trial court’s failure to set aside a default judgment entered against it. In the first case, we specifically pointed out that the chancellor had concluded that default judgment should stand, observing that the issue McDonald’s Corporation raised on appeal appeared to have been decided in its favor, and that the chancellor had, in fact, addressed the merits of the motion and denied its request to set aside the default judgment. The only issue raised in that appeal was whether or not a motion to set aside a default judgment is deemed denied within thirty days of filing under Ark. Rule App. 4(c). The transcript of trial contained a letter opinion issued by the trial court on April 12, 1993, which was memorialized by its order on April 30, 1993, denying McDonald’s motion to set aside the default judgment. Also included in the transcript was McDonald’s second notice of appeal, appealing the April 30 order. Since the ultimate issue was the same, i.e., whether or not the trial court should set aside the default judgment, and the parties were the same, McDonald’s should have raised that issue in the first appeal. By McDonald’s failure to do so, its second appeal became subject to the operation of the doctrine of law of the case.  In affirming the trial court’s finding that the motion to set aside the judgment should not be granted, we held in McDonald’s Corp. v. Hawkins, 319 Ark. 1, 888 S.W.2d 649 (1994), that the law of the case applied, referring to the fact that, in our earlier opinion, we made reference to the trial court’s letter opinion and that “the chancellor concluded that the default judgment should stand and an order was entered denying the motion.” We do not retreat from this position. The law of the case doctrine exists to prevent fragmented appeals of this nature, particularly when the order at issue was part of the record presented to the court in the appellant’s first appeal. In sum, we again affirm the trial court and deny the petition for rehearing. Dudley and Newbern, JJ., concur. Glaze and Roaf, JJ., not participating.